Citation Nr: 1023147	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  

4.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to 
September 1949, and from January 1959 to March 1962.  He died 
in May 2006.  The appellant is the widow of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

The appellant testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A copy 
of the transcript of that hearing is of record.  

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151, for the Veteran's death, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died 
in May 2006; the immediate cause of death was listed as non 
small cell lung cancer; the approximate interval between 
onset and death was listed as three months.         

2.  At the time of the Veteran's death, service connection 
was in effect for lumbar spondylolisthesis with degenerative 
disc disease and lumbosacral strain, rated as 40 percent 
disabling; postoperative residuals of healed fracture of the 
left femur, rated as 10 percent disabling; and scar of the 
lateral left thigh and medial and lateral left knee, rated as 
noncompensable.  The Veteran was also in receipt of a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities, effective from May 19, 
1997.  

3.  The Veteran's service-connected disabilities did not 
substantially or materially contribute to his death.   

4.  The Veteran did not have a claim for VA benefits pending 
at the time of his death.  

5.  The Veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding his death, nor was he rated totally 
disabled continuously after his discharge for a period of not 
less than 5 years immediately preceding death.  He was not a 
former prisoner of war.      

6.  The Veteran did not serve in the Republic of Vietnam, nor 
did he serve during an established period of war.    





CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred in or 
aggravated by service, nor did any service-connected 
disability cause or substantially or materially contribute to 
cause his death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2009).     

2.  Entitlement to accrued benefits is not warranted.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).       

3.  The criteria for entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.22 (2009).              

4.  The criteria for basic eligibility for VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.2, 3.3, 3.314 
(2009).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  The VCAA provides, among other 
things, for notice and assistance to VA claimants under 
certain circumstances. VA has issued final rules amending its 
adjudication regulations to implement the provisions of the 
VCAA.  See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.

In regard to the appellant's claims of entitlement to accrued 
benefits, entitlement to DIC under 38 U.S.C.A. § 1318, and 
entitlement to death pension benefits, the Board finds that 
the resolutions of these issues are based on the operation of 
law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the aforementioned issues on appeal.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's claims of entitlement to 
accrued benefits, DIC under 38 U.S.C.A. § 1318, and death 
pension benefits, are not subject to the provisions of the 
VCAA.

In regard to the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death, the Board 
finds that VA fulfilled its duties to the appellant under the 
VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2006 and July 2008 letters sent to the appellant by the RO 
adequately apprised her of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

The Court recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the claimant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2006 and July 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the appellant received notice 
of the evidence needed to substantiate her claim, the avenues 
by which she might obtain such evidence, and the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Furthermore, the letter sent in July 2008 addressed 
the requirements of Hupp, as discussed above. 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in June 2006, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in July 2008, after the decision that is the 
subject of this appeal.  With respect to the Dingess, 19 Vet. 
App. at 473, requirements, the appellant was provided with 
notice of what type of information and evidence was needed to 
substantiate the service connection claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  Despite 
the inadequate notice provided to the appellant on these 
latter two elements, and despite any timing deficiency, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  The Board has 
determined that service connection for the cause of the 
Veteran's death is not warranted; no rating or effective date 
will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.  

The appellant has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, she has been provided a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.        

Duty to Assist

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issue adjudicated in this decision.

In this case, the service treatment records have been 
obtained and there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The service treatment records, including the January 1962 
separation examination report, are negative for any 
complaints or findings of a lung disorder, to include lung 
cancer, and there is no post-service medical evidence of a 
diagnosis of lung cancer until approximately March 2006.  In 
addition, there is no competent medical evidence of a nexus 
between the Veteran's fatal lung cancer and any incident of 
service.  There is also no competent medical evidence showing 
that the Veteran's service-connected disabilities 
substantially or materially contributed to his death.  Under 
these circumstances, VA is not required to obtain an opinion 
regarding whether the Veteran's death was attributable to 
service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The claims file includes all known 
available relevant evidence needed to adjudicate this claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim adjudicated upon the merits in this decision. 
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard, 4 Vet. App. at 384, 394.


II.  Cause of Death Claim

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  Some chronic diseases are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 
3.307(a)(3) (2009); see also 38 U.S.C.A. § 1101(3) (West 
2002); 38 C.F.R. § 3.309(a) (2009) (listing applicable 
chronic diseases, including malignant tumor (cancer)).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death. For a service-connected disability to be the principal 
(primary) cause of death it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The Veteran's death certificate indicates that he died in May 
2006.  According to the certificate of death, the immediate 
cause of death was listed as non small cell lung cancer.  The 
approximate interval between onset and death was listed as 
three months.  It was noted that tobacco probably contributed 
to his death.        

At the time of the Veteran's death, service connection was in 
effect for lumbar spondylolisthesis with degenerative disc 
disease and lumbosacral strain, rated as 40 percent 
disabling; postoperative residuals of healed fracture of the 
left femur, rated as 10 percent disabling; and scar of the 
lateral left thigh and medial and lateral left knee, rated as 
noncompensable.  The Veteran was also in receipt of a TDIU 
rating, effective from May 19, 1997.

In the instant case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death. There is no 
medical evidence of record showing that any of the Veteran's 
service-connected disabilities was either a principal or 
contributory cause of death.  In addition, there is no 
medical evidence of record showing that the Veteran's fatal 
lung cancer was related to either of his periods of active 
service.

The service treatment records are negative for any complaints 
or findings of a lung disorder, to include lung cancer.  The 
records reflect that in January 1962, the Veteran underwent a 
separation examination.  At that time, the Veteran's lungs 
and chest were clinically evaluated as "normal."  In 
addition, a chest x-ray was reported to be normal.  

The first medical evidence of record of a diagnosis of lung 
cancer is in approximately March 2006, which is 44 years 
after the Veteran's separation from the military.  VA Medical 
Center (VAMC) outpatient treatment records, dated from April 
to May 2006, show that in approximately March 2006, the 
Veteran was diagnosed with Stage IV poorly differentiated 
adenocarcinoma of the lung.  Thus, the Board finds that lung 
cancer did not manifest in service or for many years 
thereafter, well after the presumptive period for service 
connection for malignant tumors.  38 C.F.R. § 3.309(a).  In 
addition, with respect to negative evidence, the Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be a factor for consideration.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  Thus, the lack of evidence for lung problems 
until 44 years after the Veteran's discharge from service 
weighs against a finding that the fatal lung cancer was 
related to the Veteran's military service.  Id.  

The only evidence of record supporting the appellant's claim 
is her own lay opinion that the Veteran's fatal lung cancer 
was related to his period(s) of active service. However, the 
appellant has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and her opinion thus does 
not constitute competent medical evidence.  See YT v. Brown, 
9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Accordingly, in light of the above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The 
evidence is not so evenly balanced so as to allow application 
of the benefit of the doubt rule as required by law and VA 
regulations.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001) (The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.).

III.  Accrued Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  During his lifetime, the 
Veteran filed multiple claims, including multiple claims for 
TDIU.  In a January 1998 rating decision, the RO granted the 
Veteran's claim for a TDIU rating, effective from May 19, 
1997.  In that same rating action, the RO denied the 
Veteran's claims for increased ratings for his service-
connected low back disability, postoperative residuals of 
healed fracture of the left femur, and scar of the lateral 
left thigh and medial and lateral left knee.  

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

There is no evidence that the Veteran filed a claim after the 
January 1998 rating decision or had a previous pending claim 
that was not resolved by the granting of TDIU.  The Board 
finds that the appellant is not entitled to accrued benefits, 
as there is no evidence that the Veteran had a claim for VA 
benefits pending at the time of death.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




IV.  DIC under 38 U.S.C.A. § 1318

The appellant has not made any specific contentions regarding 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  The appellant filed her claim in May 2006.  The 
Veteran was in receipt of a TDIU rating from May 19, 1997, to 
the time of his death in May 2006.  The Veteran was granted 
TDIU in a January 1998 rating decision.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified [ten years in this case] 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified [ten years in this case];or (3) At the time 
of death, the veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified [ten years in this case], but was not receiving 
compensation because of certain specified conditions.  See 38 
C.F.R. § 3.22(b).  

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  See 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005). The 
appellant's claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318 was received many years after that date.

In this case, the Veteran did not receive a total rating for 
a continuous period of at least 10 years immediately 
preceding death.  In addition, the Veteran was not rated 
totally disabled continuously since his release from active 
duty and for a period of not less than five years immediately 
preceding death; nor was the Veteran a former prisoner of 
war.

The Board has considered whether the Veteran was "entitled 
to receive" a total rating for a period of 10 years when 
considering the definition of "entitled to receive" under 
38 C.F.R. § 3.22.  The appellant has not asserted that there 
is CUE in a previous Board or RO decision, there has not been 
newly associated service medical records, and the Veteran was 
receiving his total compensation rating (but not for 10 
years) prior to his death.  Therefore, the provisions of 38 
C.F.R. § 3.22(b)(3) are not applicable.

In light of the above, the Board finds that the facts of this 
case are not in dispute and the law is dispositive.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis, 6 Vet. App. at 426. 


V.  Death Pension Benefits

VA law provides for pension payments for the surviving 
spouse, provided that the veteran had the requisite wartime 
service, and the surviving spouse's income is less than the 
statutory maximum rate of death pension.  38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.3(b), 3.23.  

In this case, the Veteran did not have wartime service.  He 
began service in August 1948, after World War II ended.  
World War II is the period beginning on December 7, 1941, and 
ending on December 21, 1946.  38 U.S.C.A. § 101(8) (West 
2002); 38 C.F.R. § 3.2(d) (2009).  Thus, his first period of 
active service from August 1948 to September 1949 was during 
peacetime.      

With respect to the Veteran's second period of active 
service, the Board notes that pursuant to 38 C.F.R. § 3.2(f), 
in regard to the Vietnam War, the period beginning on 
February 28, 1961 and ending on May 7, 1975, inclusive, is 
the established period of war in the case of a veteran who 
served in the Republic of Vietnam during that period.  The 
period beginning August 5, 1964 and ending on May 7, 1975, 
inclusive, is the established period of war in all other 
cases.

The Veteran's second period of active service was from 
January 1959 to March 1962.  His separation from service form 
indicates that he did not have any foreign and/or sea 
service.  Accordingly, the Board finds that the Veteran did 
not serve in the Republic of Vietnam.  Therefore, since the 
Veteran did not serve in the Republic of Vietnam, the 
applicable period of war in this case is from August 5, 1964 
to May 7, 1975.  Being that the Veteran's service was outside 
of this time frame, his second period of active service was 
also during peacetime.  

In light of the above, the Board concludes that the Veteran 
does not have established wartime service for VA death 
pension benefits purposes.  Thus, the appellant's claim must 
be denied as a matter of law.  See Sabonis, supra.     


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.    

Entitlement to accrued benefits is denied.  

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.  

Entitlement to death pension benefits is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


